             THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                     ASHEVILLE DIVISION
           CRIMINAL CASE NO. 1:19-cr-00020-MR-WCM


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
      vs.                       )                  ORDER
                                )
EVAN RAINS JOHNSON,             )
a/k/a “ME,”                     )
                                )
                   Defendant.   )
_______________________________ )

     THIS MATTER is before the Court on the Defendant’s “Certification of

Defendant’s Pro-Se Motion for Compassionate Release Pursuant to 18

U.S.C. 3582,” which the Court construes as a Motion to Reduce Sentence

[Doc. 48]; the Government’s Response to the Defendant’s Motion to Reduce

Sentence [Doc. 49]; and the Government’s Motion to Seal [Doc. 51].

I.   BACKGROUND

     In June 2019, the Defendant Evan Rains Johnson pled guilty to one

count of distribution of child pornography. [Doc. 28]. In January 2020, the

Court sentenced him to a term of 78 months of imprisonment to be followed




     Case 1:19-cr-00020-MR-WCM Document 53 Filed 12/23/20 Page 1 of 13
by a lifetime of supervised release. [Doc. 45]. The Defendant is currently

housed at FDC SeaTac, and his projected release date is August 20, 2024.1

         The Defendant now seeks a reduction in his sentence pursuant to 18

U.S.C. § 3582(c)(1)(A)(i) in light of the ongoing COVID-19 pandemic. [Doc.

48]. Specifically, the Defendant argues that his underlying health conditions

place him at a higher risk for severe illness from COVID-19, and that his

particular vulnerability to the illness is an extraordinary and compelling

reason for an immediate sentence reduction to time served or a release to

home confinement. [Id.]. Alternatively, he moves to be transferred to FCI

Englewood, another BOP facility. [Id.]. The Court ordered the Government

to respond to the Defendant’s motion. [Text-Only Order entered Nov. 2,

2020]. The Government filed its response on December 2, 2020. [Doc. 49].

The Defendant filed a reply on December 18, 2020. [Doc. 52].

II.      DISCUSSION

         A.     Motion for Compassionate Release

         Section 3582(c)(1)(A), as amended by The First Step Act of 2018, Pub.

L. No. 115-391, 132 Stat. 5194, 5239 (Dec. 21, 2018), permits a defendant



1   See https://www.bop.gov/inmateloc/ (last visited Dec. 16, 2020).


                                              2



        Case 1:19-cr-00020-MR-WCM Document 53 Filed 12/23/20 Page 2 of 13
to seek a modification of his sentence for “extraordinary and compelling

reasons,” if the defendant has “fully exhausted all administrative rights to

appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s

behalf or the lapse of 30 days from the receipt of such a request by the

warden of the defendant’s facility, whichever is earlier.”      18 U.S.C. §

3582(c)(1)(A). Here, the Government concedes that the Defendant has

exhausted the necessary administrative remedies. Accordingly, the Court

will proceed to address the merits of the Defendant’s motion.

      As is relevant here, the Court may reduce a defendant’s sentence

under 18 U.S.C. § 3582(c)(1)(A)(i) for “extraordinary and compelling reasons

if “such reduction is consistent with applicable policy statements issued by

the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A)(i). The Court must

also consider the factors set forth in 18 U.S.C. § 3553(a), to the extent that

such factors are applicable. Id.

      Section 1B1.13 of the United States Sentencing Guidelines sets forth

the Sentencing Commission’s policy statement applicable to compassionate

release reductions.    See U.S.S.G. § 1B1.13.        That policy statement,

however, was adopted before the First Step Act, and the Sentencing

Commission has not updated the policy statement to account for the fact that


                                      3



     Case 1:19-cr-00020-MR-WCM Document 53 Filed 12/23/20 Page 3 of 13
defendants are now permitted to file their own motions for compassionate

release. In light of these circumstances, the Fourth Circuit Court of Appeals

has held that § 1B1.13 is no longer an “applicable” policy statement that

constrains the discretion of the district courts in finding that “extraordinary

and compelling reasons” exists to warrant a reduction in sentence. See

United States v. McCoy, -- F.3d --, 2020 WL 7050097, at *7 (4th Cir. Dec. 2,

2020) (“By its plain terms, . . . § 1B1.13 does not apply to defendant-filed

motions under § 3582(c)(1)(A)”). Thus, this Court is “empowered . . . to

consider any extraordinary and compelling reason for release that a

defendant might raise.” Id. at *9 (quoting United States v. Zullo, 976 F.3d

228, 230 (2d Cir. 2020).

      Here, the Defendant contends that his history of asthma and his

family’s history of respiratory illness, coupled with the presence and

increasing threat of COVID-19, constitute “extraordinary and compelling

reasons” for an immediate sentence reduction to time served. According to

his BOP medical records, however, the Defendant is a healthy, 30-year-old

man. [See Doc. 50-1: BOP Medical Records]. On at least three occasions,

Defendant denied having any medical history of respiratory issues to the

BOP medical staff. [Id. at 4 (February 28, 2020), 10 (March 11, 2020), 36


                                      4



     Case 1:19-cr-00020-MR-WCM Document 53 Filed 12/23/20 Page 4 of 13
(March 23, 2020)]. During a medical examination conducted on March 11,

2020, the Defendant reported no significant illnesses for any immediate

family members, and it was noted that the Defendant’s lungs were clear. [Id.

at 16, 18].    While he requested an asthma inhaler “as a precautionary

measure” [Doc. 48 at 2], this request does not appear to be supported by

any medical evidence. Thus, the Defendant’s medical records are devoid of

any evidence that he is at any greater risk than the prison population at-large.

      As for the risk posed to the Defendant by the COVID-19 pandemic, the

Court notes that the Federal Bureau of Prisons (“BOP”) has taken significant

measures to protect the health of its inmates. Since 2012, the BOP has had

a Pandemic Influenza Plan in place, which establishes a multi-phase

framework for BOP facilities to implement in the event of a viral outbreak.2

The plan addresses social distancing, hygienic and cleaning protocols, and

the quarantining and treatment of symptomatic inmates.

      Consistent with that plan, BOP began planning for potential

coronavirus transmissions in January. At that time, the agency established




2 BOP Health Services Division, Pandemic Influenza Plan-Module 1: Surveillance and
Infection Control (Oct. 2012), available at https://www.bop.gov/resources/pdfs/pan_flu_
module_1.pdf.


                                           5



     Case 1:19-cr-00020-MR-WCM Document 53 Filed 12/23/20 Page 5 of 13
a working group to develop policies in consultation with subject matter

experts in the Centers for Disease Control (“CDC”), including by reviewing

guidance from the World Health Organization (“WHO”). On March 13, 2020,

BOP began to modify its operations, in accordance with its COVID-19 Action

Plan (“Action Plan”), to minimize the risk of COVID-19 transmission into and

inside its facilities. Since that time, as events require, BOP has repeatedly

revised the Action Plan to address the crisis.3

      The BOP’s operations are presently governed by Phase Seven of the

Action Plan. The current modified operations plan requires that all inmates

in every BOP institution be secured in their assigned cells/quarters in order

to stop any spread of the disease. Only limited group gathering is allowed,

with attention to social distancing to the extent possible, to facilitate

commissary, laundry, showers, telephone, and computer access. Further,

BOP has severely limited the movement of inmates and detainees among its

facilities. Though there will be exceptions for medical treatment and similar

exigencies, this step as well will limit transmissions of the disease. Likewise,

all official staff travel has been cancelled, as has most staff training. All staff



3
 See generally Federal Bureau of Prisons, COVID-19 Action Plan (Mar. 13, 2020, 3:09
PM), https://www.bop.gov/resources/news/20200313_covid19.jsp.

                                        6



     Case 1:19-cr-00020-MR-WCM Document 53 Filed 12/23/20 Page 6 of 13
and inmates have been and will continue to be issued face masks and

strongly encouraged to wear an appropriate face covering when in public

areas when social distancing cannot be achieved.

      Every newly admitted inmate is screened for COVID-19 exposure risk

factors and symptoms. Asymptomatic inmates with risk of exposure are

placed in quarantine for a minimum of 14 days or until cleared by medical

staff. Symptomatic inmates are placed in isolation until they test negative for

COVID-19 or are cleared by medical staff as meeting CDC criteria for release

from isolation. In addition, in areas with sustained community transmission,

all facility staff are screened for symptoms. Staff registering a temperature of

100.4 degrees Fahrenheit or higher are barred from the facility on that basis

alone. A staff member with a stuffy or runny nose can be placed on leave by

a medical officer.

      Contractor access to BOP facilities is restricted to only those

performing essential services (e.g. medical or mental health care, religious,

etc.) or those who perform necessary maintenance on essential systems. All

volunteer visits are suspended absent authorization by the Deputy Director

of BOP. Any contractor or volunteer who requires access will be screened

for symptoms and risk factors. Social and legal visits were stopped as of


                                       7



     Case 1:19-cr-00020-MR-WCM Document 53 Filed 12/23/20 Page 7 of 13
March 13, and remain suspended at this time, to limit the number of people

entering the facility and interacting with inmates. In order to ensure that

familial relationships are maintained throughout this disruption, BOP has

increased detainees’ telephone allowance to 500 minutes per month. Tours

of facilities are also suspended. Legal visits will be permitted on a case-by-

case basis after the attorney has been screened for infection in accordance

with the screening protocols for prison staff. Further details and updates of

BOP’s modified operations are available to the public on the BOP website at

a regularly updated resource page: www.bop.gov/coronavirus/index.jsp.

      In addition, in an effort to relieve the strain on BOP facilities and assist

inmates who are most vulnerable to the disease and pose the least threat to

the community, BOP is exercising greater authority to designate inmates for

home confinement. On March 26, 2020, the Attorney General directed the

Director of BOP, upon considering the totality of the circumstances

concerning each inmate, to prioritize the use of statutory authority to place

prisoners in home confinement. That authority includes the ability to place

an inmate in home confinement during the last six months or 10% of a

sentence, whichever is shorter, see 18 U.S.C. § 3624(c)(2), and to move to

home confinement those elderly and terminally ill inmates specified in 34


                                        8



     Case 1:19-cr-00020-MR-WCM Document 53 Filed 12/23/20 Page 8 of 13
U.S.C. § 60541(g). Congress has also acted to enhance BOP’s flexibility to

respond to the pandemic. Under the Coronavirus Aid, Relief, and Economic

Security Act (“CARES Act”), enacted on March 27, 2020, BOP may “lengthen

the maximum amount of time for which the Director is authorized to place a

prisoner in home confinement” if the Attorney General finds that emergency

conditions will materially affect the functioning of BOP. Pub. L. No. 116-136,

§ 12003(b)(2), 134 Stat. 281, 516 (to be codified at 18 U.S.C. § 3621 note).

On April 3, 2020, the Attorney General gave the Director of BOP the authority

to exercise this discretion, beginning at the facilities that thus far have seen

the greatest incidence of coronavirus transmission. Since March 26, 2020,

BOP has transferred 18,859 inmates to home confinement.4

         Taken together, all these measures are designed to mitigate sharply

the risks of COVID-19 transmission in BOP institutions while allowing BOP

to continue to fulfill its mandate of incarcerating those persons sentenced or

detained based on judicial orders. Given the BOP’s efforts, the fact that the

Defendant faces a potential risk of contracting the virus while incarcerated,

without more, is not sufficient to justify the relief he requests. United States

v. Raia, 954 F.3d 594, 597 (3d Cir. 2020) (“[T]he mere existence of COVID-


4   See https://www.bop.gov/coronavirus/ (last visited Dec. 16, 2020).

                                              9



        Case 1:19-cr-00020-MR-WCM Document 53 Filed 12/23/20 Page 9 of 13
19 in society and the possibility that it may spread to a particular prison alone

cannot independently justify compassionate release, especially considering

BOP's statutory role, and its extensive and professional efforts to curtail the

virus's spread.”).

      For all these reasons, the Court concludes that the Defendant has

failed to establish an “extraordinary and compelling reason” for a sentence

reduction under § 3582(c)(A)(1)(i).

      Even if the Defendant could establish an extraordinary and compelling

reason for his release, this Court still must consider the § 3553(a) factors, as

“applicable,” as part of its analysis of determining whether a sentence

reduction is warranted. See § 3582(c)(1)(A); United States v. Chambliss,

948 F.3d 691, 694 (5th Cir. 2020).

      Here, the Defendant’s offense of conviction was very serious and

involved the distribution of hundreds of files depicting child pornography on

multiple occasions. For months, the Defendant engaged in conversations

with an undercover investigator regarding the Defendant’s desire to have sex

with the undercover investigator’s (fictional) 9-year-old niece. During the

course of these conversations, the Defendant distributed files depicting child

pornography as valuable consideration for access to the fictional child so that


                                       10



    Case 1:19-cr-00020-MR-WCM Document 53 Filed 12/23/20 Page 10 of 13
the Defendant could have sex with her. While the Defendant did not have a

criminal record, placing him in Criminal History Category I, his advisory

sentencing range was 210 to 240 months. The Defendant was given a

significant variance in his sentence of 78 months, which satisfied the aims of

18 U.S.C. §§ 3553(a)(1) and (a)(2)(B).

      As for the other factors, Defendant has not given the Court sufficient

reason to alter its original analysis of the remaining factors under Section

3553(a). While the Defendant points to his positive conduct in custody [Doc.

48 at 3], there is already a mechanism in place to account for good behavior,

namely good time credit, which BOP already factors in when calculating the

Defendant’s projected release date.

      For all these reasons, the Court concludes that the need for the

sentence to reflect the true extent and seriousness of the defendant’s

offense, to promote respect for the law, to provide just punishment, to afford

adequate deterrence, and to protect the public from the defendant’s further

crimes militate against a sentence reduction in this case.

      In sum, the Court finds that there are no “extraordinary and compelling

reasons” for the Defendant’s release and that analysis of the relevant §




                                      11



    Case 1:19-cr-00020-MR-WCM Document 53 Filed 12/23/20 Page 11 of 13
3553(a) factors continue to weigh in favor of his continued incarceration.

Accordingly, the Defendant’s motion for compassionate release is denied.



      B.    Motion to Seal

      The Government moves the Court for leave to file under permanent

seal the BOP medical records [Doc. 50-1] filed in support of its Response to

the Defendant’s motion for compassionate release. [Doc. 51].

      Before sealing a court document, the Court must “(1) provide public

notice of the request to seal and allow interested parties a reasonable

opportunity to object, (2) consider less drastic alternatives to sealing the

documents, and (3) provide specific reasons and factual findings supporting

its decision to seal the documents and for rejecting the alternatives.”

Ashcraft v. Conoco, Inc., 218 F.3d 288, 302 (4th Cir. 2000). In the present

case, the public has been provided with adequate notice and an opportunity

to object to the Government’s motion. The Government filed its motion on

December 2, 2020, and such motion has been accessible to the public

through the Court’s electronic case filing system since that time. Further, the

Government has demonstrated that the subject medical records contain

sensitive information concerning the Defendant and that the public’s right of


                                      12



    Case 1:19-cr-00020-MR-WCM Document 53 Filed 12/23/20 Page 12 of 13
access to such information is substantially outweighed by the Defendant’s

competing interest in protecting the details of such information. See United

States v. Harris, 890 F.3d 480, 492 (4th Cir. 2018). Finally, having

considered less drastic alternatives to sealing the documents, the Court

concludes that sealing of these medical records is necessary to protect the

Defendant’s privacy interests.

     IT IS, THEREFORE, ORDERED that the Defendant’s “Certification of

Defendant’s Pro-Se Motion for Compassionate Release Pursuant to 18

U.S.C. 3582,” which the Court construes as a Motion to Reduce Sentence

[Doc. 48], is DENIED.

     IT IS FURTHER ORDERED that the Government’s Motion to Seal

[Doc. 51] is GRANTED, and the medical records submitted in support of the

Government’s Response [Doc. 50-1] shall be filed under seal and shall

remain under seal until further Order of the Court.

     IT IS SO ORDERED.
                           Signed: December 23, 2020




                                        13



    Case 1:19-cr-00020-MR-WCM Document 53 Filed 12/23/20 Page 13 of 13
